Citation Nr: 0120664	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to November 6, 
1995, for the rating period on appeal. 

2.  Entitlement to an increased initial rating for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, rated as 30 percent prior to November 
6, 1995.

3.  Entitlement to an increased initial rating for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, rated at 60 percent from November 6, 
1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1956 to December 
1958 and from February 1959 to August 1968.  He had active 
duty for training in March and April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.  In June 1997 and April 1999, the Board 
remanded the case to obtain additional development.

By the rating decision dated in September 1995, the RO 
granted service connection for acute dissection of the 
ascending aorta with valvular insufficiency, status post 
aortic valve replacement and coronary artery bypass and rated 
the disability as 30 percent disabling, effective from 
December 6, 1988.  In May 1998, the RO increased the 30 
percent rating to 60 percent, effective from November 6, 
1995. 

In April 2000, the Board, among other things, denied the 
issues of entitlement to an increased evaluation for the 
cardiovascular disability and entitlement to an effective 
date earlier than November 6, 1995, for the granting of an 
increased evaluation for the cardiovascular disability.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court).  

In December 2000, the parties submitted a Joint Motion For 
Remand And To Stay Further Proceedings.  The parties 
requested that the Court vacate the April 2000 Board decision 
in part, with respect to the issues of entitlement to an 
increased evaluation for acute dissection of the ascending 
aorta with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass, and entitlement to an 
effective date earlier than November 6, 1995, for the 
granting of an increased evaluation for service-connected 
acute dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass.  For the increased rating claim, the 
parties contended that a remand was warranted for the Board 
to provide adequate reasons and bases as to why the veteran 
was not entitled to a schedular 100 percent evaluation for 
his service connected heart disability under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005, and, for the effective date 
issue, the Board should review all of the evidence when 
deciding when the rating increase was "ascertainable" under 
38 U.S.C. § 5110(b)(2).

In December 2000, after reviewing the joint motion to remand, 
the Court granted the motion and vacated the part of the 
Board's decision that denied entitlement to an increased 
evaluation and entitlement to an effective date earlier than 
November 6, 1995.  The matter has been returned to the Board 
pursuant to 38 U.S.C. § 7252(a).

At this time, the Board notes that in light of the decision 
rendered herein with respect to the earlier effective date 
claim, the issues on appeal have been restyled as listed on 
the title page to more adequately contemplate the veteran's 
appellate contentions.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  In September 1995, the RO granted service connection for 
a cardiovascular disability, rated as 30 percent disabling, 
effective from December 6, 1988.  Notice of that decision was 
mailed to the veteran in October 1995.

3.  By written communication received in November 1995, the 
veteran disagreed with that determination, and has 
continuously prosecuted his claim since that time.  

4.  For the increased rating claims, pursuant to VA 
precedent, the rating period on appeal prior to January 12, 
1998 will be adjudicated under the old rating criteria, and 
the old rating criteria is more favorable to the veteran's 
current increased rating claim.

5.  Prior to November 6, 1995, the veteran's cardiac 
disability was manifested by a grade II/VI aortic 
regurgitation murmur and systolic murmur on the left sternal 
border without evidence of severe dyspnea on exertion, 
arrhythmias, elevated hypertension, or angina.  The veteran 
could perform light manual labor.

6.  From November 6, 1995, the veteran's cardiac disability 
is manifested by point of maximal impulse at the sixth 
intercostal space outside the midclavicular line with a peak 
suggestive of left ventricular hypertrophy, normal heart 
sounds, aortic valve clicks, and a short systolic murmur.  No 
evidence of residual congestive heart failure, angina on 
exertion, or the inability to perform any type of sedentary 
work is present.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of December 6, 
1988, for the rating period on appeal have been met.  
38 U.S.C.A. §§ 5110, 7105(a)(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.400, 20.200, 20.201 (2000). 

2.  At no time prior to November 6, 1995, were the criteria 
for an initial rating in excess of 30 percent for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Codes 7000, 7005 and 7016 (in effect prior to 
January 12, 1998).

3.  At no time from November 6, 1995, have the criteria for 
an initial rating in excess of 60 percent for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7000, 7005 and 7016 (in effect prior 
to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of this case is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case and supplemental statements 
of the case informing him of the medical evidence necessary 
to substantiate his claims.  Also of record are the veteran's 
VA and non-VA medical records dated from 1980 to 1999, to 
include an August 1999 VA examination report for compensation 
purposes.  His Social Security Administrative reports (SSA) 
have been obtained as well.  The veteran has not identified 
any outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Entitlement to an Earlier Effective Date

The veteran contends that the effective date for the grant of 
an increased rating for his cardiac disability should be 
prior to November 6, 1995.

The determination of the effective date for an original claim 
is governed by 38 U.S.C.A. § 5110(a), which provides that 
unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See also 38 C.F.R. § 
3.400(b)(2) (2000) (providing that effective date shall be 
date of receipt of claim or date entitlement arose, whichever 
is later, unless claim received within one year after 
separation from service); Gallegos v. Gober, 14 Vet. App. 50, 
52-53 (2000); Tucker v. West, 11 Vet. App. 369, 372 (1998) 
(concerning effective date of original claim for service 
connection); Dinsay v. Brown, 9 Vet. App. 79, 87 (1996). 

The veteran alleges that he has continuously prosecuted his 
claim since December 1988, when he initially filed an 
application seeking service connection for a cardiac 
disability.  The veteran asserts that written communications 
received in November 1995 should have been construed as 
notice of disagreement with the September 1995 rating 
determination.  Accordingly, in this case, the crux of the 
matter rests upon whether the veteran submitted a timely 
notice of disagreement with the September 1995 rating 
determination, thereby preserving the rating period on appeal 
since service connection was effectuated.

Review of the record shows that on December 6, 1988, the RO 
received the veteran's application seeking entitlement to 
service connection for a heart disability.  In May 1989, the 
RO denied entitlement to service connection.  The veteran 
perfected an appeal therefrom.  On appellate review in April 
1991, the Board affirmed the RO's denial.  However, the 
veteran appealed to the Court.  

By memorandum decision dated in February 1993, the Court 
vacated the Board's decision and remanded the case for 
further proceedings.  In September 1993, the Board remanded 
the matter for additional evidentiary development.  While the 
RO confirmed and continued the denial in March 1994, on 
appellate review in August 1995, the Board granted 
entitlement to service connection.  By a rating decision 
dated in September 1995, the RO effectuated the Board's 
determination.  The RO granted service connection for an 
acute dissection of the ascending aorta with aortic valvular 
insufficiency, status post-aortic valve replacement and 
coronary artery bypass, rated as 30 percent effective from 
December 6, 1988.  

By a letter dated November 2, 1995, the veteran disagreed 
with the September 1995 rating decision.  In a letter dated 
November 3, 1995, the veteran withdrew the November 2, 1995 
letter, but he added that he "wish[ed] for the evidence to 
be considered for evaluation on the above-referenced issue as 
the present 30 percent service-connection disability rating 
is inadequate."  

In light of the statements contained in the letter dated 
November 3, 1995, received by the VA later that same month, 
the Board finds that the veteran filed a timely notice of 
disagreement with the September 1995 rating determination.  
In accordance with 38 C.F.R. § 20.201, the veteran submitted 
a timely written communication to the RO expressing 
dissatisfaction with that adjudicative determination and a 
desire to contest that result.  38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 Vet. App. 355 
(1993); Tablazon v. Brown, 8 Vet. App. 359 (1995); Gallegos 
v. Gober, 14 Vet. App. 50.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see 
also AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 
12 Vet. App. 119 (1999).  

Given that the veteran has continuously prosecuted his claim 
since service connection has been in effect and the 
procedural development presented in this case, the Board 
finds that the rating period on appeal commenced on December 
6, 1988 and remains open.  Accordingly, the evidence 
establishes that the requirements for an earlier effective 
date of December 6, 1988, for the rating period on appeal 
have been met.  To this extent, and only this extent, the 
veteran's appeal is granted.  38 U.S.C.A. §§ 5110, 
7105(a)(b); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 
20.200, 20.201.

Increased Evaluations

The veteran seeks entitlement to an increased initial rating 
for the cardiovascular disability at issue rated 30 percent 
prior to November 6, 1995, and 60 percent thereafter.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

The veteran's disability has been evaluated as heart valve 
replacement.  Under 38 C.F.R. § 4.104 (in effect prior to 
January 12, 1998), a 100 percent evaluation is warranted for 
a heart valve replacement (Diagnostic Code 7016) or coronary 
bypass surgery (Diagnostic Code 7017) for a period of 1 year 
following either surgical procedure.  At the conclusion of 
this 1-year postoperative evaluation period, residual 
disability following a heart valve replacement is evaluated 
as rheumatic heart disease under the provisions of Diagnostic 
Code 7000, with a minimum 30 percent evaluation.  A 100 
percent evaluation for inactive rheumatic heart disease under 
Diagnostic Code 7000 requires clinical and roentgenogram 
confirmation of definite enlargement of the heart; dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day; or other definite signs of beginning congestive failure; 
more than sedentary employment is precluded.  A 60 percent 
evaluation under DC 7000 required a definitely enlarged heart 
with severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, and 
preclusion of more than light manual labor.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000.

At the conclusion of the 1-year postoperative evaluation 
period, residual disability following coronary bypass surgery 
is evaluated as arteriosclerotic heart disease under the 
provisions of Diagnostic Code 7005, with a minimum 30 percent 
evaluation.  A 100 percent rating under Diagnostic Code 7005 
is assigned for the 6 month period following acute illness 
from coronary occlusion or thrombosis with such 
symptomatology as circulatory shock.  Following this six 
month period, a 100 percent rating under Diagnostic Code 7005 
requires chronic residual findings of congestive heart 
failure or angina on moderate exertion or such disability as 
to preclude more than sedentary employment.  A 60 percent 
rating under Diagnostic Code 7005 requires that more than 
light manual labor is not feasible following a coronary 
occlusion, thrombosis or substantiated repeated anginal 
attacks.

Effective from January 12, 1998, during the pendency of the 
veteran's appeal, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (codified at 38 C.F.R. 4.104 (2000)).  Under 
the revised criteria for rating cardiovascular disorders, a 
100 percent rating is to be assigned for disability 
associated with an aortic valve replacement, effective for at 
least a six month period beginning with the date of hospital 
admission for the valve replacement. (See "Note" following 38 
C.F.R. § 4.104, Diagnostic Code 7016 ).  For disability 
associated with coronary bypass surgery, a 100 percent rating 
is to be assigned for three months following hospital 
admission for the surgery.  38 C.F.R. § 4.104, Diagnostic 
Code 7017 (2000).

Thereafter, under revised Diagnostic Codes 7016 and 7017, the 
aforementioned temporary 100 percent rating period is 
followed by a 100 percent rating when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  More than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent warrants a 60 percent disability rating.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where a change in the rating schedule has 
occurred, the revised version of the rating schedule cannot 
be applied prior to the effective date of the change.  
VAOPGCPREC 3-00 (April 10, 2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Background

As previously noted in September 1995, the RO granted service 
connection for the veteran's heart disability, effective from 
December 6, 1988, and the veteran appealed that original 
determination.  Accordingly, the rating period for 
consideration on appeal extends from December 6, 1988, since 
service connection has been in effect.

It is noted that in accordance with 38 C.F.R. §§ 4.1, 4.2, 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the 
veteran's medical history prior to December 6, 1988.  The 
Board however has found nothing in the historical record 
which would lead to the conclusion that the evidence of 
record pertinent to the rating period on appeal is not 
adequate for rating purposes.  Thus, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical history 
and findings pertaining to the disability at issue.

The pertinent evidence of record consists of a February 1990 
medical statement from R.E.C., M.D., which addresses the 
etiology of the veteran's heart disability, and a March 1990 
medical statement from W.H.J., M.D., noting that he had 
treated the veteran since 1976 for hypertension which had 
remained under good control with medication.  W.H.J. also 
stated that prior to the veteran's June 1987 military annual 
examination, no arrhythmias or murmurs were present.  He 
noted that the veteran was currently under treatment for 
hypertensive cardiovascular disease and was being monitored 
for any possibility of extension of his dissection of the 
aorta- but that he was stable.

The record also contains a transcript of the veteran's 
hearing held before the RO in March 1990, a newspaper 
article, a July 1991 medical statement from D.H.D., M.D., a 
medical statement dated in August 1991 from C.F.M., M.D., an 
affidavit from the veteran's supervisor in charge of the 
reserve center construction, and a document from the United 
States Army Infantry School, all of which reference the 
etiology of the veteran's acute aortic dissection.

Private medical reports from W.H.J., M.D., dated from 1979 to 
1991 show continued treatment for the heart disability.  The 
clinical entries generally show that on examination no 
evidence of edema or arrhythmia was detected and the 
veteran's lungs were clear to percussion and auscultation.  
Medication prescribed included Lasix.  

Records from the SSA note that the veteran received 
disability benefits due to his heart disorder.  Included 
within the records is a July 1991 Report of Contact noting 
that the veteran's employment had ended in December 1990 
because his job was abolished along with the rest of his 
department, and a July 1991 medical statement from D.H.D., 
M.D., of the Omaha Family Practice Clinic, stating that the 
veteran was hypertensive which was controlled by medication 
but stable, and that the veteran could work although the work 
would have to be sedentary.  Medical statements from W.H.J., 
M.D., dated in July 1991 and September 1991, maintaining that 
the veteran might be capable of working in some type of 
sedentary occupation where no stress either emotionally or 
physically was involved are also of record.  

Medical statements dated in January 1992 and February 1992 
from D.D.Z., M.D., are also included in the SSA records.  In 
the January 1992 statement, D.D.Z., a Regional Medial 
Consultant and Internist, maintains that based upon the 
veteran's objective signs and symptoms, he did not have 
angina, congestive heart failure, pain that could be 
construed to be related to any further dissection of his 
thoracic aorta, or evidence of claudication.  The veteran was 
fully capable of all levels of light work activity.  He 
completed his own yard work, household activities, and 
grocery shopping.  He also went to sporting events.  The 
veteran stopped working in December 1990 because his job 
ceased.  D.D.Z. maintained that the opinions of W.H.J., who 
was a surgeon, not a cardiologist, were not substantiated by 
objective documentation.  In February 1992, D.D.Z. 
essentially confirmed statements made in the January 1992 
letter, and S.G.C., M.D., a Regional Medial Consultant and 
Internist, added that the veteran did not have a significant 
disability.  His disability instead posed a significant risk.  

Private medical reports from the Heart Institute dated from 
1987 to 1993 document continued treatment.  In December 1989 
examination of the chest was clear and the heart revealed a 
systolic murmur with no aortic insufficiency.  The diagnoses 
were status post aortic valve replacement, aortic root 
replacement, and hypertension.  The reports also show that in 
November 1991 the veteran received treatment for an 
occasional chest pains and pulling pains of the right chest 
with radiation to the right shoulder.  At that time, physical 
examination revealed that the chest was clear and the heart 
had crisp atrioventricular sounds.  No aortic insufficiency 
was noted.  The diagnoses remained the same.  In January 
1993, the veteran reported only rare, mild shortness of 
breath with exertion.  He stated that he paced himself and 
felt well.  He denied symptoms of angina, palpitations, 
syncope or near-syncope, and congestive heart failure 
symptoms.  It was reported that blood pressure readings were 
a bit high.  Physical examination showed that the aortic 
valve was crisp; the carotid upstrokes were fine; the 
systolic murmur was noted throughout the valve; and there was 
no aortic insufficiency.  No evidence of S3 of S1 or 
peripheral edema was detected.  A review of an echo revealed 
left ventricular hypertrophy.  The veteran's clinical 
diagnoses remained the same.  

Of record also is a June 1995 independent medical opinion by 
J.B.K., M.D., which references the etiology of the veteran's 
heart disability.

A medical report from the Immanuel Medical Center shows that 
the veteran was admitted in November 1995 for an unrelated 
disability.  However, it was noted that a treadmill test was 
conducted and that the veteran showed very poor exercise 
tolerance without evidence of ischemia and global muscular 
ventricular hypertrophy on the stress echo.  It was reported 
that the veteran had mild chest pain but no other acute 
problems were noted and a history compatible with transient 
ischemic attack was not provided.  Examination of the heart 
showed a heart valve in place with a typical click present.  
No significant murmurs were detected, although it was noted 
that these were difficult to auscultate.  Findings were 
otherwise negative.  The impressions included St. Jude heart 
replacement valve in place, and need for chronic coagulation 
and chronic hypertension.  Attached is the veteran's November 
1995 Stress Echo report showing marked left ventricular 
hypertrophy, no ischemia, and poor aerobic capacity.  

A report of a December 1995 VA general medical examination 
provides that the veteran was currently on several 
medications.  He denied any history of congestive heart 
failure or any arrhythmias.  He did report difficulty with 
standing and walking and said that he had been told not to 
lift more than 20 pounds due to the subsequent aneurysm.  
Blood pressure readings were 145/70, 140/90, 165/70; no other 
pertinent clinical findings were reported.  The final 
diagnosis was heart valve prosthesis with subsequent 
development of aneurysmal dissection in the chest and lower 
abdomen by history.

Medical reports from the Alegent Health/Immanuel Clinic dated 
from 1994 to 1997 show continued treatment for symptoms 
associated with the heart disability.  A 1997 written 
notation documents that the veteran was doing well.

The veteran was provided a VA heart and hypertension 
examination in November 1997.  At that time, the veteran 
complained of chest pain and dyspnea not precipitated by 
exertion.  He said that he became dyspneic after finishing 
half the yard work, but denied a typical history of angina 
pectoris, paroxysmal nocturnal dyspnea, ankle edema, 
dizziness or palpitations, claudication, and visual or speech 
disturbance.  On cardiovascular examination, the point of 
maximal impulse was the sixth intercostal space, slightly 
outside medioclavicular line.  It was reported that S1 was 
normal, aortic valve clicks were noted, S2 was normal, and no 
gallop or murmur was noted.  Jugular venous pressure was not 
elevated, both carotids were equal, and no carotid bruit or 
ankle edema was detected.  Echocardiogram results included an 
ejection fraction of 60 percent and concentric left 
ventricular hypertrophy.  The diagnoses were essential 
hypertension, well-controlled with current therapy; left 
ventricular enlargement secondary to essential hypertension; 
status post repair of aortic valve in the ascending aorta 
using aortic valve composite graft, 25 mm St. Jude wall 
replacement status post replacement coronary arteries; and 
"dissection ----[sic]."

In an addendum, the examiner provided that the veteran's 
blood pressure was fairly well controlled and that there was 
no evidence of any cardiac arrhythmia.  It was opined that 
the veteran's dyspnea did not appear to be cardiac in origin 
as he had a normal ejection fraction of 60 percent.  The 
examiner noted the veteran did have an enlarged heart, 
confirmed by electrocardiogram and echocardiographic studies, 
secondary to essential hypertension because it was concentric 
hypertrophy on echocardiogram.  The veteran's aortic valve 
was characterized as functioning normally.

Regarding the veteran's capability to work, it was clinically 
opined he could only be involved in light-duty work and was 
not able to lift more than 15-20 pounds because of his 
history of aortic dissection.  It was additionally noted his 
restrictions would involve not performing any jobs which 
could cause trauma or a tendency to bleed, due to his 
Coumadin therapy.  In summary, the examiner did not believe 
that the veteran was able to be involved in any job which 
involved real physical exertion, heavy weight-lifting, or a 
tendency toward trauma such as climbing up on a roof or any 
heights which might predispose him to fall and bleed because 
of his Coumadin therapy.

In March 1998, a VA examiner provided an addendum regarding a 
treadmill test performed earlier that month for functional 
cardiac evaluation.  It was noted that test could not be 
completed because the veteran developed an elevated blood 
pressure.  In view of his history of aortic dissection, the 
treadmill test was discontinued after four minutes.  The 
examiner stated that the veteran should have limitations in 
terms of his strenuous physical activity because of his 
previous history of aortic dissection secondary to trauma.  
It was opined that even if the veteran had completed the 
treadmill test successfully, his physical activity still 
would have to be limited in order to prevent any further 
damage to the aorta upon strenuous physical activity.  The 
examiner also reported that the veteran had no history of 
angina, syncope or congestive heart failure, and had 
experienced no episodes of congestive failure in the last 
year.

The veteran was provided another VA examination in August 
1999.  The veteran had no history of exertional dyspnea, 
paroxysmal nocturnal dyspnea, angina, dizziness, or syncope 
since he was last seen by the examiner in November 1997.  It 
was recited that, clinically, there had been no evidence of 
left ventricular dysfunction symptoms in November 1997.  His 
ejection fraction on previous echo in November 1997 was noted 
to have been over 60 percent and it was opined his clinical 
status had not changed since that time.  It was noted the 
veteran's functional class was difficult to determine by 
treadmill because on treadmill he developed hypertension and 
usually stopped the treadmill after 4 to 5 minutes.  On 
physical examination, blood pressure reading was 160/100.  A 
point of maximal impulse at the sixth intercostal space 
outside the midclavicular line with a peak suggestive of left 
ventricular hypertrophy was noted.  Both heart sounds were 
normal; the aortic valve clicks were noted, grade 1-2/6 short 
systolic ejection murmur at the bases secondary to flow 
murmur; and the jugular venous pressure was not elevated.  
Additionally, no carotid bruits, ankle edema, or calf 
tenderness was detected.  The examiner found no evidence of 
congestive heart failure.

The assessment was that the veteran's cardiac status was 
fairly stable, with no evidence of congestive heart failure 
secondary to hypertensive heart disease.  It was noted the 
veteran recently had had a computed tomography scan of the 
chest done by his private physician for follow up of aortic 
dissection and there had been no evidence of any dilation of 
the ascending aorta.  In regards to the veteran's capacity to 
work, the examiner opined the veteran's present cardiac 
disability did not prevent him from doing any type of 
sedentary work.

Analysis

At the outset, the Board notes that the veteran's claims will 
be adjudicated under the rating criteria in effect prior to 
January 12, 1998.  As previously noted, a General Counsel 
precedent opinion prohibits the application of the revised 
version prior to the January 12, 1998 effective date of the 
change and with respect to the rating period since January 
12, 1998, review of the old and new criteria establishes that 
the old criteria is more favorable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet.  App. 308; see also 38 U.S.C.A. 
§ 7104(c) (West 1991).  

In this case, the preponderance of the evidence establishes 
that the criteria for an initial rating in excess of 30 
percent have not been met at any time from December 6, 1988 
to November 5, 1995.  During this rating period, the veteran 
was hypertensive with a systolic murmur and left ventricular 
hypertrophy.  However, the veteran's heart disability was not 
productive of a definitely enlarged heart with severe dyspnea 
on exertion, elevation of systolic blood pressure, or 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia.  Nor was it productive of 
thrombosis or substantiated repeated angina attacks.  

In 1990, W.H.J. reported that the veteran's condition was 
stable without arrhythmias or murmurs and private medical 
reports from that physician substantiate those findings.  
Additionally, the veteran's SSA reports dated from 1991 to 
1992 show that the veteran did not have an enlarged heart 
with severe dyspnea on exertion, angina, or any arrhythmias.  
The reports also show that his hypertension had remained 
stable.  Medical reports from the Heart Institute dated in 
1993 illustrate that the veteran's clinical picture 
essentially remained the same.  The record is also devoid of 
any clinical evidence dated from 1994 to November 5, 1995, 
indicating that the veteran's cardiovascular disability had 
increased in severity.

In addition, during this rating period, the veteran was not 
precluded from more than light manual labor, nor was light 
manual labor not feasible.  While contradictory medical 
opinions as to whether the veteran was precluded from 
performing light manual labor or capable of only working in 
sedentary employment are of record, the Board finds that the 
medical opinions rendered by Drs. D.D.Z. and S.G.C., which 
maintain that the veteran was fully capable of all levels of 
light work activity, are of more probative value than the 
opinions rendered by Drs. W.H.J. and D.D.D., which maintain 
that the veteran was only capable of working in some type of 
sedentary employment.  

In this regard, the Board acknowledges that Drs. W.J. and 
D.D. are the veteran's treating physicians.  However, 
opinions of treating physicians do not receive greater weight 
in evaluating claims made by veterans.  Winsett v. West, 11 
Vet. App. 420, 425 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467, 471-473 (1993).  Instead, the Board must assess the 
credibility and weight to be given to all of the evidence of 
record, and when analyzing and weighing the contradictory 
medical opinions in rendering its decisions.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that opinions of D.Z. and S.C. were based on 
a review of the relevant evidence then on file, to include 
the medical opinions rendered by W.J. and D.D. and pertinent 
clinical data.  That longitudinal review is considered to be 
of more probative value in reaching an informed opinion.  
Owens v. Brown, 7 Vet. App. 429 (1995).  It is also noted 
that the medical opinion rendered by W.J. is of limited 
probative value, as his area of expertise is not cardiology.  
See generally, Black v. Brown, 10 Vet. App. 279 (1997).  
Additionally, unlike D.Z. and S.C., neither W.J. nor D.D. 
provided clinical rationale for their conclusions.  Bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record are 
not probative.  See generally Miller v. West, 11 Vet. App. 
345 (1998).  Finally, the Board is cognizant that the veteran 
has been deemed unable to maintain sedentary employment by 
the SSA.  But, the SSA utilizes different statutory and 
regulatory criteria than the VA and the VA is not bound by 
SSA determinations.  Since equal weight is not accorded to 
each piece of material contained in a record and every item 
of evidence does not have the same probative value, the Board 
finds that the probative and persuasive evidence in this case 
establishes that the veteran was capable of performing light 
manual labor during the rating period at issue.  

Given the aforementioned medical findings, the Board finds 
that for the rating period from December 6, 1988 to November 
5, 1995, the veteran's disability picture more nearly 
approximates the criteria required for a 30 percent rating.  
Thus, the criteria for an initial increased rating have not 
been met.

The preponderance of the evidence also establishes that since 
November 6, 1995, the criteria for an initial rating in 
excess of 60 percent have not been met.  Even though the 
evidence shows that the veteran's service-connected heart 
disability is productive of an enlarged heart and poor 
aerobic capacity, it does not show that more than sedentary 
employment is precluded.  Nor does it show that the veteran's 
disability is productive of congestive heart failure, angina 
on moderate exertion, or such disability as to preclude more 
than sedentary employment.  

On VA examination in December 1995 the veteran denied any 
history of congestive heart failure or any arrhythmias and 
private medical reports dated in 1997 show even though the 
veteran continued to receive treatment, he was doing well.  
On VA examination in 1997 the veteran complained of chest 
pain and dyspnea not precipitated by exertion and objective 
evaluation revealed an enlarged heart.  However, the examiner 
found no evidence of any cardiac arrhythmia and that the 
veteran could perform light duty work with restrictions.  On 
VA examination in August 1999, the veteran denied a history 
of exertional dyspnea and angina, and the examiner found no 
evidence of congestive heart failure.  Moreover, the examiner 
opined that the veteran's cardiac disability did not prevent 
him from doing any type of sedentary work.  Given the 
aforementioned clinical findings, the Board finds that the 
evidence preponderates against the claim for a current 
initial rating in excess of 60 percent.  

In this case, the Board has considered the instructions 
proscribed in the December 2000 joint motion for remand as 
well as the mandates of Fenderson.  With respect to the 
parties joint motion, as discussed above, the medical 
evidence clinically establishes that the veteran does not 
have congestive heart failure or angina on moderate exertion, 
or such disability as to prevent him from doing any type of 
sedentary employment.  Thus, the criteria for an increased 
rating of 100 percent under 38 C.F.R. § 4.104, Diagnostic 
Code 7005 have not been met.

With regard to Fenderson, the Board acknowledges that the 
rating period on appeal extends from December 6, 1988, to the 
present, however that alone does not determine the amount of 
the award to which the veteran is entitled.  Rather, the 
Board must review and consider the "facts found" to 
determine the date from which compensation shall be awarded.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Meeks v. 
West, 216 F.3d 1363, 1366-1367 (Fed. Cir. 2000); McGrath v. 
Gober, 4 Vet. App. 28 (2000).  Because the preponderance of 
the evidence establishes that the criteria for an initial 
rating in excess of 30 percent prior to November 5, 1995 have 
not been met and that the criteria for a current initial 
rating in excess of 60 percent have not been met, no 
additional consideration of staged-ratings is warranted.  

Finally, the pertinent provisions of 38 C.F.R. § 3.321 (2000) 
have been considered but there is no basis for referral in 
this regard.  There is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Although the veteran is in receipt of 
Social Security Administration disability benefits, the 
competent evidence establishes that his service-connected 
heart disability is not productive of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The veteran has not been hospitalized for 
his heart disability since the 1980s and, as discussed above, 
the currently assigned evaluations adequately contemplate any 
interference with employment.  See 38 C.F.R. § 4.1.  
Therefore, referral for an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The appeal is denied.


ORDER

Entitlement to an earlier effective date of December 6, 1988, 
for the rating period on appeal is granted; to this extent 
only, the appeal is granted.

Entitlement to an initial rating in excess of 30 percent 
prior to November 6, 1995 for acute dissection of the 
ascending aorta with valvular insufficiency, status post 
aortic valve replacement and coronary artery bypass is 
denied.

Entitlement to a current initial rating in excess of 60 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



